Gilbert, J.
1. Where suit is brought to compel specific performance of a parol contract for land, and no facts are alleged to bring the case within any of the exceptions to the statute of frauds, the petition is demurrable. This being such a ease, and the allegations being insufficient to comply with the requirements of the' Civil Code (1910), §§ 3223, 4634, the court properly sustained a general demurrer and dismissed the petition.
2. It is true that the petition contains some general allegations of possession and part performance of the contract by the plaintiff; but when the facts stated in connection therewith are considered, the allegations are insufficient to comply with the statutes above cited. Civil Code (1910), § 4165; Kinderland v. Kirk, 131 Ga. 454 (62 S. E. 582).

Judgment affirmed.


All the Justices concur.